Electronically Filed
                                                        Supreme Court
                                                        SCWC-29331
                                                        02-FEB-2012
                                                        10:01 AM


                            NO. SCWC-29331


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      MOMILANI FERNANDEZ, Petitioner/Plaintiff-Appellant, 


                                  vs.


       MARK DEVELOPMENT, INC., the DEPARTMENT OF HAWAIIAN

        HOME LANDS, the HAWAIIAN HOMES COMMISSION, MICAH

      KANE, in his official capacity as Chairperson of the

        Hawaiian Homes Commission, and VILLAGE 6 RTO, LP,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29331; CIV. NO. 07-1-0776)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Plaintiff-Appellant Momilani Fernandez’s


application for writ of certiorari filed on December 19, 2011, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, February 2, 2012.

David Kimo Frankel                 /s/ Mark E. Recktenwald

on the application for

petitioner/plaintiff-              /s/ Paula A. Nakayama

appellant.

                                   /s/ Simeon R. Acoba, Jr.

Sidney K. Ayabe, J.

Thomas Weber and Gary S.

Miyamoto on the opposition
        /s/ James E. Duffy, Jr.

for respondents/defendants­
appellees.                         /s/ Sabrina S. McKenna